 1   RIST LAW OFFICE, LC
     Thomas A. Rist (SBN 238090)
 2
     2221 Camino Del Rio South, Suite 300
 3   San Diego, CA 92108
     Tel: (619) 377-4660
 4   Email: tom@sdvictimlaw.com
 5
     Attorney for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA
10
     SHIRIN ALONZO,                                )       Case No.: 2:20-cv-02506-JAM-DB
11                                                 )       Judge:    Hon. John A. Mendez
                                      Plaintiff,   )
12
                                                   )
13   v.                                            )       STIPULATION AND ORDER TO
                                                   )       EXTEND DEADLINE TO FILE
14   HEAVENLY VALLEY, LP a Colorado                )       JOINT STATUS REPORT
15
     Limited Partnership, and DOES 1-10,           )
     inclusive,                                    )
16                                                 )
                                  Defendants.      )
17                                                 )
18                                                 )
                                                   )
19                                                 )
                                                   )
20

21
             Plaintiff Shirin Alonzo and Defendant Heavenly Valley, LP (collectively the
22
     “Parties”) by and through their undersigned counsel, hereby stipulate and request the
23
     Court to continue the deadline for the Parties to file a Joint Status Report from May 7,
24
     2021 up through and including May 28, 2021. This is the first stipulation for an
25
     extension of time for the Parties to file a Joint Status Report. Good cause exists for the
26
     requested extension as counsel for the Parties are in the midst of depositions and
27
     traveling for other matters and thus require additional time to meet and confer regarding
28                                                     1
          STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE JOINT STATUS
                                     REPORT
     253537201v.1
 1   a Joint Status Report. In light of the foregoing, the Parties respectfully request a brief
 2   continuance of the deadline for the Parties to file a Joint Status Report from May 7, 2021
 3   up through and including May 28, 2021 or to another date that the Court deems
 4   appropriate.
 5

 6   Dated: May 3, 2021                                RIST LAW OFFICE, LC
 7
                                                    By:/s/ Thomas A. Rist
 8                                                     Thomas A. Rist
 9
                                                       Attorneys for Plaintiff,
                                                       SHIRIN ALONZO
10

11   Dated: May 3, 2021                                WILSON ELSER MOSKOWITZ
12                                                     EDELMAN & DICKER LLP

13                                                  By:/s/ Gregory K. Lee
14                                                     Steven R. Parminter
                                                       Gregory K. Lee
15                                                     Attorneys for Defendant, HEAVENLY
                                                       VALLEY, LP
16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
       STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE JOINT STATUS
                                  REPORT
     253537201v.1
 1                                             ORDER
 2            Pursuant to the Stipulation of the Parties herein, the Court makes the following
 3   order:
 4            The deadline for the Parties to file a Joint Status Report, previously due on May
 5   7, 2021, is hereby CONTINUED to May 28, 2021.
 6            IT IS SO ORDERED.
 7

 8   DATED: May 3, 2021                    /s/ John A. Mendez
 9                                         THE HONORABLE JOHN A. MENDEZ
                                           UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  3
       STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE JOINT STATUS
                                  REPORT
     253537201v.1
